



COURT OF APPEAL FOR ONTARIO

CITATION: Brown v. Baum, 2016 ONCA 325

DATE: 20160503

DOCKET: C60281

Feldman, Lauwers and Benotto JJ.A.

BETWEEN

Diana Brown

Plaintiff (Respondent)

and

Dr. Joseph Baum

Defendant (Appellant)

Cynthia B. Kuehl and Stuart Zacharias, for the appellant

Osborne G. Barnwell and Maxine Palomino, for the
    respondent

Heard: October 29, 2015

On appeal from the order of Justice Mew of the Superior
    Court of Justice, dated March 10, 2015, with reasons reported at 2015 ONSC 849.

Feldman J.A.:

INTRODUCTION

[1]

This appeal raises squarely the issue of discoverability and the
    commencement of the limitation period when a doctor continues to treat a
    patient to try to correct damage that occurred during or following surgery.

[2]

The respondent (plaintiff), Diana Brown, suffered severe complications
    following her breast reduction surgery, which was performed by the appellant,
    Dr. Joseph Baum, on March 25, 2009.

[3]

Ms. Brown brought an action against Dr. Baum alleging lack of informed
    consent (and negligence, but the latter claim was abandoned at the motion) on
    June 4, 2012, over three years after the initial surgery, but within two years
    of when Dr. Baum last treated her to correct the original problems. In her
    statement of claim, Ms. Brown alleges that Dr. Baum did not inform her of the
    risks or possible outcomes of undergoing breast surgery, and, in particular, of
    the risks that her obesity and smoking could pose.

[4]

Dr. Baum was unsuccessful on his
    summary judgment motion to dismiss the action as statute barred under the
Limitations Act, 2002
, S.O. 2002, c. 24
,
Sch. B. The motion judge found that as of July 2009,
    Ms. Brown knew she had suffered an injury that was caused or contributed to by an
    act or omission of Dr. Baum and therefore she met the first three limbs of
    discoverability, as set out in s. 5(1)(a)(i-iii) of the
Limitations
    Act, 2002
at that date
.

[5]

However, because Dr. Baum
    continued to treat Ms. Brown to ameliorate her complications, the motion judge
    found that the fourth limb, s. 5(1)(a)(iv), was not met because Ms. Brown did
    not know that
a proceeding would be an appropriate means to seek to
    remedy the injury, loss or damage she had suffered.
The limitation period did not commence until June 16, 2010, the date of
    Ms. Browns last ameliorative surgery by Dr. Baum. As a result, Ms. Browns
    statement of claim, issued on June 4, 2012, was issued within the limitation
    period.

RELEVANT FACTUAL BACKGROUND

[6]

The relevant factual history is clearly set out by Mew J. in his reasons
    and I can do no better than repeat that history here:

[7] Ms. Brown first had first seen Dr. Baum in 2004 concerning
    a possible tummy tuck operation. She ultimately had tummy tuck surgery on 22
    February 2008, which was performed by Dr. Baum.

[
8
] Following this surgery, there were,
    according to Ms. Brown, complications in that the stitching was open and
    oozing.

[
9
] Ms. Brown saw Dr. Baum in March 2008 for a
    follow-up after the tummy tuck surgery.  On that visit she also talked to
    Dr. Baum about possible breast reduction surgery to alleviate her back pain.

[
10
] Dr. Baums note of that attendance
    records that Ms. Brown weighed 325 lbs. at the time (based on what was reported
    by Ms. Brown).

[
11
] On 26 June 2008, Ms. Brown saw Dr. Baum
    again. He noted Needs to lose weight!!, Wants breast reduction and
    Endocrinologist. Dr. Baum referred Ms. Brown to Dr. Min Wong for an
    endocrinology consultation for assistance with weight loss in advance of breast
    reduction surgery. In his referral letter to Dr. Wong, Dr. Baum wrote: patient
    has been advised to lose weight before we proceed with breast reduction
    surgery. Dr. Wong subsequently reported that he had met with Ms. Brown and
    discussed with her a diet and exercise regimen as well as strategies to reduce
    weight.

[
12
] The plaintiff next saw Dr. Baum on 6
    November 2008. He noted that Ms. Browns weight was 280 lbs. (again, based on
    what Ms. Brown reported).

[
13
] On 11 November 2008, Dr. Baum dictated a
    consultation letter to Ms. Browns family doctor. After discussing her weight
    and aspects of her medical history, Dr. Baum wrote:

The nipple areola complex are quite large laterally and are
    displaced medially. It is also noted that she has a large lateral fold of skin
    and breast tissue and will require considerable lateral incisions. To
    complicate matters further, she is a smoker and I have informed her that she
    would have to be off cigarettes for a month pre operatively to decrease the
    risk of infection and wound dehiscence. We will make plans for surgery in the
    spring and I would suggest that she try her best to get the weight problem
    under control.

[
14
] Dr. Baum says that the contents of his
    letter accurately reflect his discussions with Ms. Brown, including the
    relation of smoking with the risks described although, he says, in lieu of the
    term wound dehiscence, for example, he would have said words to the effect of
    a problem with wound healing. Other than the letter to the family doctor,
    there is no other contemporaneous written record of what was discussed between
    Dr. Baum and Ms. Brown at that time.

[
15
] Ms. Brown had breast reduction surgery on
    25 March 2009. The day before her surgery, she completed a pre-admission,
    pre-anesthetic patient questionnaire in which she indicated that she was
    smoking eight cigarettes per day. Dr. Baums evidence is that he was not aware
    that, contrary to his instruction, Ms. Brown was continuing to smoke at that
    time.

[
16
] Following her surgery, Ms. Brown
    developed complications. She said that her wound had opened up the following
    day and she went to the Emergency Department at Brampton Civic Hospital. She
    saw Dr. Baum at 31 March 2009 and on 14 and 17 April 2009. Dr. Baums note of
    the attendance on 14 April 2009 states that Ms. Brown was still complaining of
    pain in both breasts and ? Fat, Necrosis.

[
17
] There was a another attendance at the
    Emergency Department on 27 April 2009 and on 6 May 2009 Dr. Baum performed
    further surgery, noting that the fat necrosis had affected both breasts. When
    examined for discovery Dr. Baum explained fat necrosis as:

A process where there is not enough blood supply going to
    the tissue. Breast tissue is made of skin, fat breast tissue.but if you lose
    the blood supply, its the fat that loses its integrity and if the fat loses
    its integrity, the fat cells die and that explains what the plaintiff describes
    as rotting flesh.

He went on to say that:

the fat goes from a solid state to a liquid state that and
    its foul smellingit looks like infectionits thick, its yellow, its
    terrible looking, has a terrible smell to it.

[
18
] There was a third surgery on 26 May
    2009. The operative note shows that the pre-operative diagnosis was fat
    necrosis right breast. It was recorded that necrotic fat material was
    dissected from the right breast.

[
19
] On 2 June 2009, there was additional
    cutting away of non-viable tissue.

[
20
] On 24 July 2009 there was more surgery.
    The operative note showed that the pre-operative diagnosis indicated bilateral
    breast deformities. Dr. Baum indicated that the purpose of the July operation
    was to reconstruct the areola by using a graft. Asked about what had been
    occurring up to the 24 July 2009 surgery, Dr. Baum explained that the plaintiff
    was having horrendous complications and that [he] was doing everythingto
    correct and that all of the subsequent operations were logical, systematic
    approaches to get [the plaintiff] back to some state of normalcy.

[
21
] On 12 August 2009 necrotic skin was
    removed from the reconstructed left areola.

[
22
] A progress note from Dr. Baum on 15
    September 2009 stated that the plaintiffs breasts were pancake shaped as she
    lost projection in both breast secondary to the fat necrosis. It was further
    noted that the plaintiff would require nipple-areola reconstruction and that
    Ms. Brown was not happy with the shape of her breasts. Dr. Baum noted that he
    would have to reconstruct the breast mounds to give them protrusion and that
    arrangements will be made for an ultrasound to be done of the breast to
    ascertain that the fat necrosis is contained.

[
23
] A consultation note of Dr. Baums
    indicates that on 24 March 2010 Ms. Brown was scheduled for bilateral reduction
    of both breasts following fat necrosis as well as a reconstruction of the
    nipples. However, due to her low haemoglobin, the operation was put off.

[
24
] On 16 June 2010 Dr. Baum performed a
    mastopexy in order to improve the shape of the plaintiffs breasts.

[
25
] A progress note from Dr. Baum dated 22
    June 2010 indicates that the plaintiffs wounds appeared to be healing well
    with no evidence of infection or fat necrosis. However, he also noted that Ms.
    Brown exhibited displeasure over the appearance of the nipples and had reverted
    to aggressive and profane language and that she again lacks insight as to the
    difficulty of correcting the problem. The note indicates that she will return
    to the office next week for suture removal and to discuss referring her to a
    tertiary breast reconstructive surgeon.

[
26
] A letter dated 20 September 2010,
    authored by Dr. Mitchell Brown, a specialist to whom the plaintiff was referred
    to for a second opinion, indicated that the result looks quite good and it was
    my opinion that [Ms. Brown] should leave things as-is.

[
27
] Ms. Brown completed signed consent forms
    prior to her various surgeries. With respect to the form signed by her on 25
    March 2009 her evidence, and that of her daughter, Stephanie Reid, is that Ms.
    Brown was presented with the consent form by Dr. Baums secretary. Ms. Brown
    testifies that It was never the case that Dr. Baum sat across from me at a
    desk and explained things to me and then asked me to sign. Ms. Reid, however,
    testifies that she recalls accompanying my mother to see Dr. Barum [
sic
]
    just before the surgery on her breasts. That was a conversation about what he
    was going to do during the surgery. It was not a detailed conversation. Di [
sic
]
    not last beyond half an hour.

[
28
] Ms. Brown and her daughter say that Dr.
    Baum did not ask Ms. Brown, immediately prior to her surgery, whether she was
    continuing to smoke. Dr. Baum says that subsequent to the 25 March 2009
    surgery, he learned that Ms. Brown had, in fact, continued to smoke. He says:

I do not recall how this came about however, upon
    discovering this I told Ms. Brown to stop smoking and that I believed the
    problems she was experiencing were a result of her smoking.

[
29
] In Dr. Baums operative report of 25 May
    2009 he stated:

I see no evidence of infection, however, I have again
    instructed her that she should refrain from smoking as I think this is the
    cause of the vascular compromise.

[
30
] Ms. Brown claims that Dr. Baum did not
    tell her, prior to her surgery in March 2009, that her weight and her smoking
    could affect her healing. She further claims that in none of the surgeries that
    followed did he say to her that the rotting of her breasts was because she was
    smoking or because she was overweight. She says:

He never gave me the choice not to proceed with the surgery.

She continues:

I had no idea that this surgery would lead to such suffering
    and such scarring mentally and physically. Dr. Baum left me the clear
    impression that the surgery would be no problem. He left me believing that I
    had nothing to worry about. I felt that this was a 100% success surgery. If Dr.
    Baum had said to me that my chances were low, less than 50%, I would not have
    done this surgery.

And further:

if I had the information that smoking and being obese would
    affect my healing, I would never have proceeded with this elective plastic
    surgery in March 2009. While I am not that sophisticated, I am surely not that
    silly to have blindly taken such risks of my health by continuing smoking and
    carrying around the weight. It was not as if I was dying and had to have this
    surgery in March 2009. This was something that could have been delayed until I
    was in a state that would assure a better result. As I stated, I did not have
    the opportunity to choose.

At no time did Dr. Baum tell me there could be
    complications which would require further surgeries. He never told me that once
    he completed the first surgery, he may have to do additional surgeries if
    certain things did not go right. The point is, I went into the surgery totally
    ignorant of what was to come.

[
31
] While Dr. Baum has no specific
    recollection of many of his discussions with Ms. Brown (and, regrettably,
    limited contemporaneous notes and correspondence), his evidence is that his routine
    discussion with every patient who is going in for this sort of surgery goes
    into all of the risks and possible complications.

[
32
] Ms. Brown has testified that in May 2009
    her breasts looked hideous and, in her mind, this was all because of the surgery
    performed by Dr. Baum. By July 2009 it was her belief that Dr. Baum had made a
    mistake or done something wrong. She testified that he didnt put my nipples
    back on and it was infected all this time. In the same timeframe, July 2009,
    she was frustrated because she felt that Dr. Baum had wronged her. She
    testified: Well, just looking at the  what hes done, it  just looking at
    the boobs, you can tell that they were not right. Anybody could tell that they
    werent right.

[
33
] On discovery, Ms. Brown said that she
    had had her daughter take the photographs of her breasts before and after the
    surgery. Asked why she had done this, she responded just in case. Pressed
    further the following exchange occurred:

Q. Just in case you ended up in a lawsuit like this one.
    Right?

A. Exactly.

Q. All right.

A. Exactly. Boy was I right.

[
34
] Yet despite her concerns, Ms. Brown
    continued to see Dr. Baum and underwent further surgeries performed by him.

[
35
] The statement of claim was issued on 4
    June 2012, approximately 23½ months after the plaintiffs last consultation
    with Dr. Baum and more than 38 months after her first surgery.

The decision of the motion judge

[7]

The motion judge first referred to s. 5 of the
Limitations Act, 2002
which sets out the conditions that determine when a claim is discovered:

5.(1) A claim is discovered on the earlier of,

(a) the day on which the person with the claim first
    knew,

(i) that the injury, loss or damage had occurred,

(ii) that the injury, loss or damage was caused by
    or contributed to by an act or omission,

(iii) that the act or omission was that of the
    person against whom the claim is made, and

(iv) that, having regard to the nature of the
    injury, loss or damage, a proceeding would be an appropriate means to seek to
    remedy it; and

(b) the day on which a reasonable person with the
    abilities and in the circumstances of the person with the claim first ought to
    have known of the matters referred to in clause (a).

5.(2) A person with a claim shall be presumed to have
    known of the matters referred to in clause (1)(a) on the day the act or
    omission on which the claim is based took place, unless the contrary is proved.

[8]

The motion judge acknowledged the case law that states that
    in a medical malpractice case, in order to commence an action, a plaintiff does
    not need to know the precise cause of her injury, but only sufficient facts to
    base an allegation of negligence against the defendant medical personnel or
    hospital:
McSween v. Louis
(2000),
    132 O.R. (3d) 304, 2000 CanLII 5744 (C.A.), at para. 51
,
    Lawless v. Anderson,
2011 ONCA 102, at
    para. 36
, Khan v. Lee,
2014
    ONCA 889, at para. 17
.

[9]

In this case, based on the record, Ms. Brown knew by July 2009 that the
    operation had not gone well and she believed that Dr. Baum had done something
    wrong. The motion judge accepted that by July 2009, Ms. Brown knew the facts
    required by the first three of the four conditions in s. 5(1)(a) of the
Limitations
    Act, 2002
. He therefore focused on s. 5(1)(a)(iv): at what point did Ms.
    Brown first know that a proceeding would be an appropriate means to seek to
    remedy the injury, loss or damage she had suffered? Was it in July 2009, or in
    June 2010 after all of the remedial surgeries that Dr. Baum performed on her?

[10]

The motion judge found that the series of surgeries that Dr. Baum
    performed over the 13-month period from May 6, 2009 to June 16, 2010
    constituted Dr. Baums attempts to improve the outcome of the initial
    surgery. In fact, by September 2010, Dr. Mitchell Brown provided the second
    opinion that by that point in time the result looks quite good.

[11]

The appellant argued that the limitation period commenced either at the
    initial surgery in March 2009 or at the latest by July 2009, and that even if
    the respondent had wanted to refrain from commencing an action until she
    stopped seeing the appellant, there would have been time for her to have done
    so following the final consultation visit in June 2010. In other words, the
    respondent had two years to continue to be treated by Dr. Baum before she had
    to commence the action against him.

[12]

The motion judge rejected this submission, pointing out that the
    limitation period does not commence until the injured party first knows that an
    action is an appropriate remedy. Therefore, the issue was whether, during the
    period when her doctor was trying to fix the problems she felt that he had caused,
    she knew it was appropriate to sue him. In considering that issue, he referred
    to this courts decision in
Markel Insurance Company of Canada v. ING
    Insurance Company of Canada,
2012 ONCA
    218, 109 O.R. (3d) 652, at para. 34,

where Sharpe J.A. discussed
    the meaning of appropriate in the context of s. 5(1)(a)(iv):

I fully accept that parties should be discouraged from rushing
    to litigation or arbitration and encouraged to discuss and negotiate claims. In
    my view, when s. 5(1)(a)(iv) states that a claim is discovered only when
    having regard to the nature of the injury, loss or damage, a proceeding would
    be an appropriate means to seek to remedy it, the word appropriate must mean
legally appropriate.
To give appropriate an evaluative gloss,
    allowing a party to delay the commencement of proceedings for some tactical or
    other reason beyond two years from the date the claim is fully ripened and
    requiring the court to assess to tone and tenor of communications in search of
    a clear denial would, in my opinion, inject an unacceptable element of
    uncertainty into the law of limitation of actions.

[13]

The motion judge concluded that on the record in this case [i]t would
    be unreasonable and inappropriateto start the two-year limitation clock
    running against Ms. Brown while the defendants good faith efforts to achieve a
    medical remedy continued. In so finding, he emphasized that he was not finding
    as a rule that the limitation period will not commence until the doctor-patient
    relationship ends in every case where the relationship is ongoing after the
    injury, loss or damage has occurred  only that it might not, depending on the
    facts and circumstances of each case.

ISSUE

[14]

Did the motion judge err in law in his application of s. 5(1)(a)(iv) of
    the
Limitations Act, 2002
to the facts of this case?

ANALYSIS

[15]

On this appeal, the appellant challenges the finding by the motion judge
    that although by July 2009 Ms. Brown knew that an injury, loss or damage had
    occurred (undergoing breast reduction surgery without having been informed of
    the risks) and that the injury, loss or damage had been caused or contributed
    to by an act of Dr. Baum (his failure to inform her), she did not know that bringing
    a legal action would be an appropriate remedy. The appellant points to the fact
    that Ms. Brown was taking photographs of her breasts for months following the
    initial surgery just in case [she] ended up in a lawsuit like this one.

[16]

The appellant cites two errors it alleges Justice Mew made in his
    analysis. First, the appellant says that the motion judge erred in his
    interpretation of s. 5(1)(a)(iv) in stating, at para 50 of his reasons, that
    the point of the subsection is to delay the commencement of the limitation
    period until such time as initiating a proceeding is an appropriate remedy.
    The appellant argues that the motion judge erred by conflating a claim to a
    legal right with taking legal proceedings to pursue that right.

[17]

I do not agree that the motion judge erred in his interpretation of the
    section. I agree with the motion judge that the fourth condition of
    discoverability under the Act is met at the point when the claimant not only
    knows the factual circumstances of the loss she has suffered, but also knows that
    having regard to the nature of the injury, loss or damage, an action is an
    appropriate remedy. Once she knows that, she has two years to initiate that
    action.

[18]

The motion judges application of the subsection to the facts on this
    record was particularly apt: he concluded that because the doctor was
    continuing to treat his patient to try to fix the problems that arose from the initial
    surgery, that is, to eliminate her damage, it would not have been appropriate
    for the patient to sue the doctor then, because he might well have been
    successful in correcting the complications and improving the outcome of the
    original surgery. On the evidence of Dr. Brown, the specialist who provided Ms.
    Brown with a second opinion, by September 2010, Dr. Baum in fact was successful
    in ameliorating Ms. Browns damage.

[19]

Second, the appellant submits that the motion judge gave the term
    appropriate an evaluative gloss rather than applying the meaning of
    legally appropriate, contrary to this courts decision in
Markel
.
    Again I do not agree. The motion judge was entitled to conclude on the facts of
    the case that Ms. Brown did not know that bringing an action against her doctor
    would be an appropriate means to remedy the injuries and damage she sustained
    following her breast reduction surgery until June 16 2010, after Dr. Baum
    performed the last surgery.

[20]

Further, I am satisfied that the test in s. 5(1)(b) is met. A reasonable
    person in Ms. Browns circumstances would not consider it legally appropriate
    to sue her doctor while he was in the process of correcting his error and
    hopefully correcting or at least reducing her damage. Where the damages are
    minimized, the need for an action may be obviated.

[21]

I would also add this observation: the
Markel
case involved
    insurance transfer payments and considerations of the appropriateness of
    possibly delaying the commencement of legal action in order to negotiate a
    settlement. The considerations for when it is appropriate for a patient to delay
    suing her doctor when that doctor is continuing to treat her are quite
    different. I certainly agree with the motion judge that there are many factual
    issues that will influence the outcome. The fact that a number of recent cases
    (for example,
Tremain v. Muir (Litigation guardian of)
, 2014 ONSC 185,
Chelli-Greco v. Rizk
, 2015 ONSC 6963,
Novello v. Glick
, 2016
    ONSC 975 (Div. Ct.), and
Barry v. Pye,
2014 ONSC 1937) have considered
    this very issue with different outcomes is a testament to this approach.

[22]

The motion judge also suggests, as a reason why it is not appropriate to
    sue during continuing treatment to correct an injury, that in practice, a
    doctor would not continue treating a patient and trying to fix the injury he
    caused once the patient sued him. That raises the issue of the professional
    obligation of doctors to inform a patient when harm is done during the course
    of treatment. The Disclosure of Harm Policy (Policy Statement #5-10) of the
    College of Physicians and Surgeons of Ontario states:

INTRODUCTION

Despite best efforts, patients may incur harm during the
    delivery of health care. Harm is not always preventable nor is it necessarily
    an indicator of substandard care.

For the purpose of this policy, harm means an unintended
    outcome arising during the course of treatment, which may be reasonably
    expected to negatively affect a patients health and/or quality of life. This
    includes outcomes that occur as a result of individual or systemic acts or
    omissions. This also includes adverse events that result in unintended harm
    related to the care and/or services provided to the patient rather than to the
    patients underlying medical condition.

For the purpose of this policy, disclosure means the
    acknowledgement and discussion of an outcome with the patient or his or her
    substitute decision-maker.

The objective of disclosure is not the attribution of blame.
    Rather, disclosure should provide patients with the information they need to
    make autonomous, informed decisions about their health care.



POLICY

When a patient has sustained harm while under a physicians
    care, the physician must ensure that harm is disclosed to the patient or to his
    or her substitute decision-maker.
(
This is
    reinforced in Section 14 of the Canadian Medical Association Code of Ethics:
    Take all reasonable steps to prevent harm to patients; should harm occur,
    disclose it to the patient.)

[23]

When a doctor discloses to the patient that he has done harm in
    accordance with the policy, he would also report to the liability insurer.
    After that, the issue of further remedial treatment would likely be determined
    with input from the patient, the doctor and the insurer, including the
    possibility of a tolling agreement to address the limitation issue. As none of
    this occurred in this case, the court is not in a position to comment on these
    very practical issues.

Conclusion on Limitation Issue

[24]

In my view, the motion judge made no error in his approach to this
    issue. He considered all of the relevant case law, and applied it to the facts.
    He was entitled to find that Ms. Brown did not know that it was appropriate to
    sue Dr. Baum until after the last surgery he performed to try to correct the complications
    and improve the outcome of the original surgery. As the motion judge observed,
    it is not simply an ongoing treatment relationship that will prevent the
    discovery of the claim under s. 5. In this case, it was the fact that the
    doctor was engaging in good faith efforts to remediate the damage and improve
    the outcome of the initial surgery. This could have avoided the need to sue.

Issue of Cross-Appeal

[25]

In response to the respondents summary judgment motion, the appellant
    moved for partial summary judgment on the doctors liability for performing the
    surgery without obtaining informed consent. The motion judge dismissed that
    motion as well because the plaintiff had not provided expert evidence on
    aspects of the standard of care which she alleged Dr. Baum failed to meet and
    because he found that a trial of the issue of what the plaintiff would have
    done had she been given all of the required information was required. The
    motion judge also noted a significant evidentiary conflict between the
    plaintiff and the defendant as to what information the plaintiff was, in fact,
    given.  He ordered an expedited trial process to begin with a case management
    conference before him to define the issues and establish the facts not in
    dispute.

[26]

Counsel for Ms. Brown did not cross-appeal this dismissal, but sought
    leave of the court at the hearing to cross-appeal. The issue was argued briefly
    by both sides.

[27]

In my view, there is no basis to set aside the decision of the motion
    judge not to grant summary judgment on the claim. First there was no proper
    cross-appeal (although a late factum was filed by counsel for Ms. Brown) and no
    factum from counsel for Dr. Baum on the issue. However, had the cross-appeal
    been properly filed, I would not have granted it. Although the motion judge
    acknowledged that the doctor should have discussed the weight and smoking risk factors
    with Ms. Brown, he found that was not a sufficient basis to grant summary
    judgment on the informed consent issue. That is a discretionary decision by a
    motion judge based on the record before him. There is no basis to interfere
    with it.

Conclusion

[28]

I would dismiss the appeal with costs to the respondent in the amount of
    $12,500 inclusive of disbursements and HST. The cross appeal is also dismissed.

Released: KF MAY 3, 2016

K. Feldman J.A.

I agree. P. Lauwers
    J.A.

I agree. M.L. Benotto
    J.A.


